Citation Nr: 0916834	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which continued the then 10 percent 
rating for the Veteran's service-connected degenerative joint 
disease of the left knee.  Thereafter, by a December 2004 
rating decision, the RO assigned an increased rating of 20 
percent, effective May 16, 2002, the date of receipt of the 
claim for an increased rating.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In August 2007, the Board remanded this case for additional 
development to include a new examination to evaluate the 
severity of the service-connected left knee disorder.  The 
case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected left knee disorder has 
not resulted in flexion limited to 15 degrees or less, nor 
extension limited to 20 degrees or more prior to November 20, 
2008; from November 20, 2008, there is limitation of flexion 
due to pain throughout the range of motion.

3.  The Veteran's service-connected left knee disorder is not 
manifested by recurrent subluxation or lateral instability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the left knee are not met prior to 
November 20, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003-5010 (2008).

2.  From November 20, 2008, the criteria for a 30 percent 
rating for degenerative arthritis of the left knee are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice by a letter dated in September 
2003, which is clearly prior to the April 2004 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by letters dated in April 2005, 
March 2006, and September 2007.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Further, the March 2006 and 
September 2007 letters included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy elements (1) and 
(3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the December 2004 Statement of the Case.  The 
Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted 
in support of his claim have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  His familiarity with the pertinent 
criteria for a higher rating is further demonstrated by the 
fact that he has had multiple prior claims for an increased 
rating since service connection was established.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
Veteran's service-connected left knee disorder are in the 
claims folder.  The Veteran has had the opportunity to 
present evidence and argument in support of this claim, to 
include at the June 2007 Board hearing.  Nothing reflects he 
has indicated the existence of any relevant evidence that has 
not been obtained or requested.  Moreover, he was accorded VA 
examinations regarding this case in October 2003, February 
2006, and November 2008.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion. Id.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The Board acknowledges that the Veteran's service-connected 
left knee disorder is manifested by pain.  However, even when 
taking into consideration his complaints of pain, the 
Veteran's service-connected left knee disorder has not 
resulted in flexion limited to 15 degrees or less, nor 
extension limited to 20 degrees or more prior to November 20, 
2008.  For example, the October 2003 VA medical examination 
showed zero degrees extension, and flexion to 90 degrees.  
The February 2006 VA medical examination stated that the 
Veteran's range of motion was limited "50 [percent],"  on 
flare ups and that five repeated movement of the knee showed 
range of motion additionally limited 12 degrees in flexion on 
the left, mild increase in weakness and lack of endurance, no 
increased fatigue.  It was noted that the Veteran experienced 
pain at the end of flexion.  Although, no specific range of 
motion findings appear in this examination, the examiner 
indicated in a June 2006 addendum that the Veteran had 
passive and active range of motion of the left knee from zero 
to 140 degrees, and full extension.  The examiner stated that 
repeated movement of the knee resulted in additional 10 
degrees limitation of flexion, mild increase in lack of 
endurance, but no increase in weakness or fatigue.  

The Board acknowledges that the Veteran criticized the 
accuracy of the 2006 examination at the June 2007 hearing.  
For example, he asserted that the examination report stated 
he did not use a cane when in fact he does use a cane.  
Consequently, the Board remanded this case for a new 
examination which was accorded in November 2008, and which 
showed he could extend the left knee to zero degrees, and 
flex to 110 degrees complaining of pain throughout.  
Moreover, after repetitive motion of the left knee there was 
no additional loss of joint function due to pain, fatigue, or 
lack of endurance.

The Board also observes that the information contained in 
treatment records on file regarding the left knee are 
consistent with the results of the aforementioned VA 
examinations. 

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under either Diagnostic Code 5260 or 
5261 prior to the date of the most recent VA examination, 
November 20, 2008.  As of that date, a 30 percent rating is 
warranted for limitation of flexion due to pain throughout 
the range of motion.  Prior to that date, pain was not noted 
on examination to be present during the full range of motion.  
The Board acknowledges his complaints of pain in making this 
determination, but the VA examinations in 2003 and 2006 did 
not result in limitation of motion necessary for a higher 
rating even on repetitive motion testing or due to pain.  

The Board acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  However, as detailed above, the VA 
examinations consistently show full extension, which 
indicates he is not even entitled to a noncompensable rating 
under Diagnostic Code 5261.  Therefore, separate ratings are 
not warranted pursuant to VAOPGCPREC 9-2004.

In addition, the General Counsel for VA, in a precedent 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation. A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment. 38 C.F.R. § 4.71a.

The Board acknowledges that the Veteran reported giving away 
of the knee (i.e., instability) at the June 2007 hearing.  
However, neither recurrent instability or subluxation are 
confirmed by the competent medical evidence of record.  For 
example, even though the November 2008 VA medical examination 
noted the use of a cane, physical examination showed no 
instability to varus, vagus, anterior or posterior stressing.  
The veteran reported no instability or subluxation.  
Therefore, the Veteran is not entitled to a separate rating 
pursuant to VAOPGCPREC 23-97 and 9-98.

For the reasons stated above, the Board finds that the 
Veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left knee disorder prior to November 20, 2008, even when 
taking into consideration his complaints of pain.  As of 
November 20, 2008, a rating of 30 percent is warranted for 
limitation of extension with pain during the entire range of 
motion.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating 
prior to November 20, 2008, and the claim for this time 
period must be denied.  As the preponderance of the evidence 
is against that claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for degenerative arthritis 
of the left knee, currently evaluated as 20 percent 
disabling, is denied prior to November 20, 2008.

From November 20, 2008, an increased 30 percent rating is 
granted for degenerative arthritis of the left knee, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


